39 F.3d 1194
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Helen J. LIPSCOMB, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 94-3560.
United States Court of Appeals, Federal Circuit.
Sept. 12, 1994.

MSPB
MOTION GRANTED.
ON MOTION
ORDER
SCHALL, Circuit Judge.


1
The Department of Defense moves to reform the caption to designate the Merit Systems Protection Board as the respondent.  The Board moves to remand to the Board to further consider the timeliness of Helen F. Lipscomb's appeal.  The motions are unopposed.

IT IS ORDERED THAT:

2
(1) The motion to reform the caption is granted and the revised official caption is reflected above.


3
(2) The motion to remand is granted.